UNITED STATES DISTRICT COURT USDC SDNY
DOCUMENT ELECTRONICALLY

 

 

SOUTHERN DISTRICT OF NEW YORK II;I(I;(E:;Z
DATE'W
IGT, l ED Z j
Plaintiff,
17-CV-9792 (ALC)
-against-
OPINION AND ORDER
HIGH 5 GAMES, LLC

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

IGT and High 5 Games, LLC (“HSG”) each contend that the opposing party has violated
a provision of their contract related to the approval of trademark uses. IGT contends that H5G
failed to remove uses of lGT’s trademarks following IGT’s rejection of their proposed uses.
HSG, in turn, argues that lGT’s refusals were unreasonable, and thus IGT is in breach of the
contract. At the heart of their current dispute is how to define “reasonable” approval.

For the following reasons, the Court adopts the following definition for determining
whether IGT’s refusals of H5G’s proposed uses of its trademarks were reasonably withheld:
Whether lGT had an objective basis that would be acceptable from a reasonable trademark
owner’s viewpoint

BACKGROUND

The Court only discusses facts relevant to resolve the instant dispute.

On January l 2016, lGT and HSG executed a Settlement Agreement which set forth their
rights to uses of certain trademarks On December l4, 2017, IGT filed the complaint

commencing this action, alleging trademark infringement, federal unfair competition, breach of

 

contract, and violations of New York’s General Business Law related to H5G’S use of certain
trademarks (“Accused Marks”).l ECF No. 1 (“Compl”). On December 26, 2017, lGT sought a
preliminary injunction based on alleged violations of § 9(e) of the Settlement Agreement (which
permits H5G’s use of certain trademarks “for any purpose other than use within a casino-style
slot game”) and § 9(f) of the Settlement Agreement (which, inter alia, requires H5G to submit
proposed uses of lGT’s trademarks for approval, and that “such approval [is] not to be
unreasonably withheld”). ECF No. 9. Following briefing and oral arguments, the Court denied
IGT’s motion with respect to § 9(e) (see ECF No. 44) and granted its motion with respect to §
9(f). ECF No. 69.

IGT has subsequently twice charged H5G with violating this Court’s preliminary
injunction, which H5G has opposed. See ECF Nos. 70, 71, 76-81, 92, 94-96. ln response to
these filings, on May 22, 2018 this Court issued an Order stating that, from its perspective, there
are currently two central unresolved issues of fact: (1) what Standard governs the determination
of "reasonableness" under § 9(f) and (2) whether IGT's refusals to approve H5G's proposed uses
were "reasonable" within the meaning of § 9(f). ECF No. 100. Following a status conference,
on May 30, 2018 the Court ordered the parties to brief the first question The parties submitted
their initial briefs on June 19, 2018 (ECF Nos. 112-13); responses on July 3, 2018 (ECF Nos.
118-19); and replies on July 10, 2018 (ECF Nos. 120, 122). Accordingly, the Court considers

this issue fully briefed.

 

1 The original complaint sought relief for H5G’s use of the “GOLDEN GODDESS” and “CATS” trademarks On
January 31, 2018, IGT amended its complaint to include, inter alia violations of the “DA VINCI DIAMONDS”
trademark ECF No. 56.

 

DISCUSSION

I. Def"lnition of Reasonableness

The parties agree that the standard for “reasonableness” is a question of law for this
Court. They further agree that the standard must be obj ective. They disagree, however, as to the
contours of that standard. IGT contends that the standard should be “whether IGT had an
objective basis that would be acceptable from the viewpoint of a reasonable trademark owner
regarding the uses of [the infringing trademarks] proposed by HSG.” Pl’s. Mem. at 2. H5G, in
contrast, asserts that the standard should be whether lGT articulated a factual objective basis “in
a sufficiently detailed manner that (a) provides clear notice of what the licensee would have to
modify to overcome such withholding of consent and (b) ensures any withholding of consent is
not arbitrary or sets out to alter a fundamental license right in the Settlement Agreement.” Def’ s.
Mem. at 15.

This Court agrees with the parties that “[u]nder New York law, the initial interpretation
of a contract is a matter of law for the court to decide.” Im‘ ’l Multz'foods Corp. v. Commercial
Unz`on InS. Co., 309 F.$d 76, 83 (2d Cir. 2002) (citation omitted). Furthermore, the Court concurs
that the standard must be objective. See Murphy v. 253 Garth Tenants Corp., 579 F. Supp. 1150,
1156 (S.D.N.Y. 1983) (phrase “‘unreasonably be withheld’ requires something more than [a]
subjective explanation . . . since by its very language the ‘unreasonable’ term invokes an
objective, third-party standard.”); accord Hoag v. Chancellor, Inc., 246 A.D.2d 224, 231 (App.
Div.lst Dep’t 1998) (“[T]he standard for determining whether consent was unreasonably upheld
is an objective one.”). The Court may consider industry norms to make this objective
determination Hoag, 246 A.D.2d at 231 (citation omitted).

Below, the Court addresses each party’s position on interpreting this objective standard.

 

A. Reasonableness from the Perspective of a Reasonable Trademark Owner

IGT believes the Court must look to whether IGT had an objective basis for refusing its
approval from the perspective of a reasonable trademark owner. ln support of this proposal, IGT
relies primarily on ESPN v. O]j‘ice of Major League Baseball (“Baseball ” , one of the few
Second Circuit cases that addressed similar contractual language There, the court considered a
contract providing that, “with the prior written approval of Baseball, which shall not be
unreasonably withheld or delayed, ESPN may . . . preempt” up to ten baseball games per year for
“an event of significant viewer interest.” ESPN, Inc. v. Ojj(ice of Comm ’r of Baseball, 76 F.
Supp. 2d 383, 386 (S.D.N.Y. 1999). ESPN sued, contending that Baseball had unreasonably
withheld its approval for multiple games. ESPN, 76 F. Supp. 2d at 387.

As here, the contract did not mention how to determine reasonableness The court held
that “ESPN [the party seeking approval] cannot be the judge of whether Baseball [the party with
approval authority] is acting reasonably.” ESPN, 76 F. Supp. 2d at 400. If that were the case,
“Baseball’s approval right would be rendered meaningless; ESPN could simply preempt the ten
games of its choice and then determine that any objections Baseball expressed were
‘unreasonable.”’ Id.

H5G contests IGT’s interpretation of Baseball. It argues that since the decision
addressed motions in limine, it does not provide guidance on dispositive resolutions Def`s
Opp’n. at 12. While some aspects of the decision may be irrelevant for this reason, its
interpretation of the term “reasonableness” in a largely similar contract is still relevant to the
Court’s analysis. As discussed further below, H5G also argues that such a standard allows IGT

to be the final arbiter of its own reasonableness Yet addressing the same concern, the ESPN

 

Court noted that a court would ultimately determine whether the rejection was objectively
reasonable. ESPN, 76 F. Supp. 2d at 400 n.17. The same process can apply here.
B. Information Known to IGT

IGT contends that this reasonableness determination should be “based on the information
known to lGT at that time.” Pl’s. Mem. at 4. H5G responds that judging reasonableness based
on “facts known to lGT” is “expressly subjective” because it “inherently requires a one-sided
view of a particular issue.” Def’s Opp’n. at 5-6.

As lGT discusses however, H5G seemingly misconstrues the proposed standard.
Looking to the information available to lGT does not make the analysis inherently subjective.
Instead, it provides helpful context in assessing whether a reasonable trademark owner in that
situation would have an objectively reasonable basis to reject the proposed use. Further, it is
consistent with standards for objective reasonableness in other contexts See e.g., Nielsen v.
AECOM Tech. Corp., 762 F.3d 214, 221 (2d Cir. 2014) (“objective prong of the reasonable
belief test [in whistleblower retaliation provision of Sarbanes-Oxley Act] focuses on the basis of
knowledge available to a reasonable person in the circumstances with the employee's training
and experience”); Petrosino v. Bell Atlantz`c, 385 F.3d 210, 221-22 (2d Cir. 2004) (hostile work
environment assessed based on “reasonable person in the plaintiff’s position, considering all the
circumstances [including] the social context in which particular behavior occurs and is
experienced by its target”).

C. Motive

H5G contends that, in addition to the information available to lGT, the Court must also

look to lGT’s motive for disproving requests H5G notes that the court in ESPN considered

motive to be “critical” to determine reasonableness ESPN, 76 F. Supp. 2d at 407. There, the

 

Court addressed a motion in limine concerning the admissibility of existing evidence that
ostensibly demonstrated Baseball’s improper motive for refusing permission Id.

Motive evidence is not relevant to the limited question presented here: the definition of
reasonableness under § 9(f). Such evidence would likely be pertinent to a court’s application of
the definition At that stage, H5G may proffer evidence suggesting that lGT’s determination was
unreasonable based on, for instance, an illicit motive. The Court would then consider the
admissibility of such evidence. lf it is admissible, lGT could contest it by arguing it had
objectively reasonable reasons for denying approval.

D. Placement of Burden

lGT contends that H5G bears the burden of proof in this analysis lt relies on ESPN,
where the Court determined that ESPN bore the burden of commencing litigation because under
the terms of the contract, Baseball would “perform . . . first in time by either granting or
withholding its approval.” ESPN, 76 F. Supp. 2d at 400 n.l7. As the party contesting that
determination, ESPN “[sought] to alter the status quo” and thus was required to bring the
challenge. Id. IGT also notes that in Rey v. Lajj”erly, relied on by HSG, the court likewise
placed the burden on the licensee, the party that contested the reasonableness determination See
Rey v. Lajj[erly, 990 F.2d 1379, 1394 (lst Cir. 1993) (“[Licensee] did not present sufficient
evidence to enable a finding that [Licensor’s] actions with respect to [the product] were

253

‘unreasonable ). The Court agrees that placing the burden on lGT would effectively alter the
contract and lGT’s right of approval
H5G contends that this framework would effectively give lGT “a presumption of acting

with ‘reasonableness.”’ Def. Opp’n. at 5. However, IGT’s proposal does not afford it a

presumption of reasonableness lt merely places the burden on the party opposing the status quo,

 

i.e. the initial reasonableness determination Once H5G proffers evidence suggesting that lGT
acted unreasonably to avoid liability, lGT would need to respond and contest that assertion
E. Requirements of Fairness, Good Faith, and Non-Arbitrariness

H5G contends that the term “obj ectively reasonable” incorporates requirements of

fairness, good faith, and non-arbitrariness
i. Fairness and Good Faith

H5G argues that reasonableness by definition encompasses an “objective evaluation of
fairness.” Def’s. Br. at 11 (collecting dictionary definitions). Further, H5G contends that this
definition comports with the implied covenant of good faith and fair dealing. In light of this
definition H5G contends, lGT cannot attempt to use § 9(f) to renegotiate the permitted uses of
the license agreement This is because such use would not be objectively fair. Def’s. Mem. at
10 (citing Orange Cnly. Choppers, lnc. v. Olaes Enter., lnc., 497 F. Supp. 2d 541, 559 (S.D.N.Y.
2007) (unreasonable for Plaintiff to withhold “notice of approval or disapproval in order to
coerce [Defendant] into accepting certain concessions in connection with renegotiation of the
Agreement.”)).

lGT contends that incorporating a requirement of fairness_another difficult-to-define
term_would only further muddy the waters of this Court’s analysis Further, it states that the
covenant of good faith and fair dealing is “inherent in all contracts” and not a “separate legal
duty.” Mohegan Lake Motors, Inc. v. Maolz`, No. 16-cv-067l7, 2017 WL 6335905, at *4
(S.D.N.Y. Dec. 7, 2017); See Hara’ Rock Café Intern., (USA), Inc. v. Hard Rock Hotel Holdings,
LLC, 808 F. Supp. 2d 552, 567 (S.D.N.Y. 2011) (“This covenant does not add obligations

beyond those set forth in the agreement; rather, it protects a party to a contract from improper

 

conduct that ‘subvert [s] the contract itself.”’). To the extent that it is included, lGT argues that
fairness in a contract dispute means each side gets their benefit of the bargain

Finally, lGT contests the relevancy of Orange Counzy Choppers. lGT contends that
decision did not rest on any principle of fairness or the implied covenant of good faith and fair
dealing. lnstead, lGT contends, that Court grounded their decision in specific contractual
language directing the licensor to use “reasonable efforts” to notify the licensee of its approval or
disapproval within fifteen days and failing to render a decision after twenty days is disapproval.
Orange any. Choppers, 497 F. Supp. 2d at 558. The court did not determine that the licensor’s
rejections were an unreasonable attempt to renegotiate the contract, but that its failure to issue
any decision_approval or rej ection_within the timeframe required by the contract was
unreasonable. Such contractual requirements are not present here, lGT argues, and thus the case
is inapposite2

The Court largely agrees with lGT. First, H5G seeks to incorporate a non-existent
fairness requirement into this contract A court “is not free to alter the contract to reflect its
personal notions of fairness and equality.” Law Debentare Trust Co. of N. Y. v. Maverick Tube
Corp., 595 F.3d 458, 468 (2d Cir. 2010) (quoting Greenfiela' v. th'lles Records, Inc., 98 N.Y.2d
562, 570 (N.Y. 2002)). Second, the Court agrees with lGT that Orange Counly Choppers rested
on contractual obligations absent here. With respect to the covenant of good faith and fair
dealing, it is true that the covenant “cannot be used to add a new term to a contract, especially to
a commercial contract between two sophisticated commercial parties represented by counsel.”
LJL 33’“' St ASSocS., LLC v. Pitcairn Props. Inc., 725 F.3d 184, 196 (2d Cir. 2013). Further, the

covenant “does not extend so far as to undermine a party’s general right to act on its own

 

2 Further, as IGT notes, the contractual structure here is the opposite: lGT’s failure to issue any decision within
twenty days results in automatic approval Settlement Agreement § 9(f)(iii).

8

 

interests in a way that may incidentally lesson the other party’s anticipated fruits from the
contract.” 19 Recora’z`ngs Ltd. v. Sony Musz`c Ent., 165 F. Supp. 3d 156, 161 (S.D.N.Y. 2016)
(citations omitted). lndeed, “[t]he inclusion of the phrase ‘bad faith’ is insufficient to sustain a
breach of the covenant.” Mohegan Lake Motors, 2017 WL 6335905, at *3. Nevertheless, the
Court notes that the covenant does “bar[] a party from taking actions ‘so directly to impair the
value of the contract for another party that it may be assumed that they are inconsistent with the
intent ofthe parties.”’ LJL 33’d St Assocs., 725 F.3d at 196.

ii. Non-Arbitrariness

H5G similarly contends that objections are not reasonable if “there is no objective, fair,
solid, or substantial reason for the objection,” i.e. when the objection is “based on arbitrary
reasons.” Def Mem at 14. H5G relies on landlord-tenant cases holding that landlords may not
withhold consent, for instance, “because of personal whim or taste.” Ia'. (citing Am. Boo Co. v.
Yeshz'va Um'v. Dev. Found. Inc., 297 N.Y.S.2d 156, 161 (N.Y. Sup. Ct. 1969)); see also Def

Mem at 9.

As an initial matter, courts have determined that landlord-tenant cases have limited
probative value in other contexts This is because the “unique public policy considerations
underlying landlord-tenant law,” which “disfavors ‘ provisions or covenants in a lease restricting
assignment or subletting” are not present in contract or trademark law. ESPN, 76 F. Supp. 2d at
397; accord Rey, 990 F.2d at 1392 (noting that reasonableness in commercial subleases presents
“a somewhat different context”). In any event, evaluating reasonableness based on a reasonable
trademark owner would account for any arbitrary and impermissible justifications

1. Quality-Control Provision

 

Relatedly, H5G argues that § 9(f)(iii) is “a clearly stated quality-control provision” Def
Mem at 13. Accordingly, New York law provides that it must be “established, legitimate,
substantial, and nonpretextual” and consistently applied. Ia’. (citing Warner-Lambet Co. v.
Northsia’e Dev. Corp., 86 F.3d 3, 6 (2d Cir. 1996)).

lGT disputes this characterization arguing that § 9(f) is not just a quality-control
provision lnstead, lGT contends, it allows lGT to provide any “reasonable” basis for
withholding approval based on quality as well as other factors such as failure to identify the lGT
trademark as required under § 9(f)(i), whether all goodwill generated through the trademarks will
inure to the sole benefit of lGT as required under § 9(f)(ii), and whether the goods are reputable
and of reasonably high quality and would impair, dilute, or prejudice lGT’s trademark rights or
reputation, as discussed under § 9(f)(iii). Pl’s Opp’n. at 3-4.

lGT has the better argument. Section 9(f)(iii) surely contains a quality control provision,
requiring H5G to “submit samples of approved trademark uses” when reasonably requested from
lGT “for the purpose of quality control.” However, as lGT discusses, § 9(f)(iii) and § 9(f)
generally, contemplate reasons to reject or revoke approval that are broader than quality control.

F. Articulation of Reasons and Opportunity for Modification

H5G argues that lGT must articulate material reasons for rejections that give H5G an
opportunity to modify the use and thereafter gain approval. To support this contention, H5G
points to Rey v. La]ferzy. There, the court determined that the licensor needed to articulate a
material reason for disapproval and communicate that reason in a timely and appropriate matter
that “makes it possible for [the licensee] to rework the [product]” and gain approval. Rey, 990
F.2d at 1393 (emphasis omitted). The court further determined that “the reason for withholding

product approval could not be so preclusive as to frustrate the fundamental contractual

10

 

assumptions” `on which the contract was formed. Id. This rationale should apply here, H5G
contends, because § 9(f)(iii) contemplates that if lGT rejects a proposed use, H5G can “modify
the intended use until it obtains approval.” Ia’. Failure to provide reasons that would allow
modification thus would, as in Rey, frustrate fundamental contractual assumptions

As lGT notes, however, in addition to being non-binding, Rey rested on a contractual
provision not present here. That provision stated that if the licensor “disapprove[S] of any
product, [it] will, if feasible, suggest such changes to [licensee] as may render the product
acceptable to it.” ld. at 1393 (emphasis added). Accordingly, that court did not interpret
reasonableness to, as a general matter, require the licensor to submit its reasons for refusal and
allow for modification; it merely interpreted that contract to require such actions Ia’.3

Here, the contract imposes no such requirements To be sure, as H5G contends, the
contract contemplates that H5G may modify its proposed use. But unlike the contract in Rey, the
provision does not encourage the licensor to assist the licensee in determining how to modify the
use. lt merely states that, if lGT rejects a proposed use, H5G must modify it to make it
acceptable or cease using it. Thus, H5G here effectively asks this Court to incorporate language
not found in the contract. However, “courts may not by construction add or excise terms . . .
under the guise of interpreting the writing.” Law Debentare Trast, 595 F.3d at 468 (citations and
internal quotation marks omitted).

H5G contends that failing to require lGT to articulate its reasons will incentivize lGT to
issue blanket rejections “on any grounds - reasonable or unreasonable” knowing it need not
justify its actions Def" s. Reply. at 6. This would “render H5G’s currently-irrevocable license

rights under the Agreement revocable at lGT’s whim.” Ia’. at 7. This is not so. lGT only need

 

3 IGT notes that, in any event, it has submitted its reasons to H5G.

11

 

not proffer its justifications at the time it issues the refusals As discussed above, H5G bears the
burden of proffering evidence that lGT’s refusals were unreasonable Then, lGT would respond
contesting that assertion, and the Court would determine whether the rejections were objectively
reasonable from the viewpoint of a reasonable trademark owner.

II. Remaining Issues

The parties’ briefs discuss issues beyond the scope of the question presented by the
Court. First, lGT urges the Court to defer addressing the definition of reasonableness and
instead address its argument that H5G should be held in contempt because “regardless of
whether lGT ‘unreasonably withheld’ its approval, H5G has breached § 9(f) as a matter of law”
by not removing the marks for which lGT denied approval Pl’s. Br. at 3. H5G contends that
IGT has “waste[dj judicial time” by briefing this issue and urged the Court to sanction its
behavior. Defs. Opp’n at ll (citing Morley v. Ciba-Geigy Corp., 66 F.3d 21 (2d Cir. 1995));
accord Def’s. Reply. at 9.

Second, H5G notes that, despite contending that reasonableness is a question of law, lGT
has presented facts in its briefing, such as H5G’s submissions of samples and correspondence
between the parties regarding those submissions, and allegations that H5G impermissibly
engaged in “self-help.” Def’s. Opp’n. at 9. Despite its criticism of lGT for this behavior, H5G
presents facts as well. For instance, H5G seeks to differentiate its actions from the “self-help” in
ESPN. Id. at 14. Additionally, H5G introduces allegations surrounding lGT’s issuance of an
exclusive license to DoubleUGames and DoubleDownlnteractive. Defs. Reply at 5.

First, the Court will address lGT’s briefing and then consider H5G’s counter-claims The
entire purpose of this briefing schedule is to address the fundamental issue presented-how to

define “reasonableness”_in order to make these proceedings more efficient Second, the Court

12

 

agrees that facts regarding the application of the reasonableness standard presented by both
parties are not relevant to the question presented, and does not consider them at this point
Nevertheless, without deciding the Court’s power to sanction briefing beyond the scope of the
question this Court presented, the Court exercises its discretion to decline to do so here. See
Perez v. Posse Comitatus, 373 F.3d 321, 326 (2d Cir. 2004) (“Even if the district court concludes
that the assertion of a given claim violates Rule ll, however, the decision whether or not to
impose sanctions is a matter for the court's discretion.”).
III. Scope of Ruling

Finally, lGT contends that the standard adopted by this Court should focus only on H5G
submissions 171-196, as “those are the only approvals under § 9(f) that are at issue before the
Court.” Pl’s. Mem. at 5 . H5G does not appear to address this argument As discussed above,
the Court ordered this briefing to expeditiously resolve this case. Since the central issue
currently revolves around the definition of reasonableness and since the definition of
reasonableness must be the same for all proposed uses submitted under § 9(f), it would be
inefficient for this Court to so limit its ruling. Accordingly, the adopted definition of
reasonableness will govern all disputes regarding whether approval was unreasonably withheld
in this matter.

As discussed above, the Court shall apply the following definition of “reasonable” when
interpreting the parties’ compliance with § 9(f): Whether lGT had an objective basis that would
be acceptable from the viewpoint of a reasonable trademark owner.

SO ORDERED.

Dated; March 29, 2019 7 §/&_ _
' Q/-\

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

13

 

